         Case 5:19-cv-00156-KGB Document 36 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

PATRICK RAMOND BABER                                                               PLAINTIFF

v.                             Case No. 5:19-cv-00156-KGB-BD

DUSTY DODSON, et al.                                                             DEFENDANTS

                                            ORDER

       Before the Court is the Recommended Disposition submitted by United States Magistrate

Judge Beth Deere (Dkt. No. 33). Plaintiff Patrick Ramond Baber has filed no objections, and the

time to file objections has passed. Accordingly, after careful consideration, the Court concludes

that the Recommended Disposition should be, and hereby is, approved and adopted in its entirety

as this Court’s findings in all respects (Id.). The Court dismisses without prejudice Mr. Baber’s

claims based on his failure to comply with Judge Deere’s January 31, 2020, Order directing Mr.

Baber to notify the Court of his current address within 30 days (Dkt. No. 27).

       It is so ordered this the 4th day of December, 2020.



                                                          _____________________________
                                                          Kristine G. Baker
                                                          United States District Judge
